Citation Nr: 1635860	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  12-25 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for degenerative disc disease of the lumbar spine and spinal stenosis (previously claimed as an unspecified back condition).

2. Entitlement to service connection for degenerative disc disease of the lumbar spine and spinal stenosis (previously claimed as an unspecified back condition).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active military duty from September 1958 to June 1962.  He also has subsequent Reserve duty from October 1977 to May 1998 with periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida that reopened the Veteran's claim of service connection for an unspecified back condition but denied the claim on the merits.  

Despite the determination reached by the RO with respect to the reopening of the Veteran's claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001). 

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in July 2016.  A transcript of the hearing has been associated with the Veteran's claims file.  During the hearing, the Veteran submitted additional evidence along with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  Thus the Board may consider this evidence in the first instance.  38 U.S.C.A. § 7105(e) (West 2014)

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In an unappealed rating decision, dated September 2002, service connection for an unspecified back condition was denied.

2.  The evidence received since the September 2002 decision, denying service connection for an unspecified back condition, is new and material; in that, it is not cumulative, was not previously considered by decision makers, and raises a reasonable possibility of substantiating the claim.

3.  The preponderance of the evidence shows that the Veteran's current back disability is related to injuries that occurred during periods of ACDUTRA.  


CONCLUSIONS OF LAW

1.  The September 2002 rating decision denying service connection for an unspecified back disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. 
§§ 3.156, 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for an unspecified back condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for degenerative disc disease of the lumbar spine and spinal stenosis are met.  38 U.S.C.A. §§ 101(24), 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (2014); 
38 C.F.R. § 3.159(b) (2015).  In light of the favorable determination being reached in regards to the Veteran's claims, the Board finds that no further discussion of VCAA compliance is necessary. 

New and Material Evidence 

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

The Veteran's claim for service connection for a back disability was initially denied by a September 2002 rating decision based on a finding that there was no evidence of a back condition in service.  The Veteran did not perfect his appeal or submit new evidence within one year of that decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), (b).

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 14 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  Furthermore, in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the United States Court of Veterans Appeals (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

Evidence received since the September 2002 final rating decision includes the results of a November 2009 MRI of the thoracolumbar spine, a December 2010 VA examination report, a hearing transcript from a July 2016 Board hearing, and a June 2016 medical opinion.  The evidence is new in that it was not previously considered.  It is also material insofar as it contains an opinion that supports the Veteran's contention that his current back condition is related to falls sustained in service.  The Board finds that the new evidence relates to an unestablished fact necessary to substantiate the claim for service connection for a back disability and therefore, raises a reasonable possibility of substantiating such claim.  See Shade, 24 Vet. App. at 117-18.  Thus, the Board finds that the additional evidence is both new and material, and the claim for entitlement to service connection for a specified back condition is reopened. 

As the Veteran's claim is reopened, the Board turns to the merits of the claim. 




Service Connection 

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Active service includes not only active duty (AD), but also any period of active duty for training (ACDUTRA) resulting in disability or death from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (INACDUTRA) resulting in disability or death as a result of injury, but not disease, incurred in or aggravated in the line of duty. 38 U.S.C.A. §§ 101(21), (24), 106 (West 2014); 38 C.F.R. § 3.6(a), (d) (2015). 

The record shows that the Veteran has a current diagnosis of degenerative disc and joint disease of the lumbar spine.  See October 1998 VA Examination Report; December 2010 VA Examination Report.  Thus the issue that remains disputed is whether the Veteran's current back condition is related to an injury or event in service.  

The Veteran asserts that he slipped and fell on an oily surface in 1986 and fell again in 1994 causing pain and injury to his back during ACDUTRA.  See October 1998 VA Examination Report; July 2016 Hearing Transcript.  The Veteran's personnel records and service treatment records indicate that he had periods of ACDUTRA during the reported injuries.  Notably, the record does not include line of duty determinations.  However, the reported injuries coincided with periods of ACDUTRA.   

The medical evidence of record is conflicting as to whether the Veteran's current back disability is related to his injuries during ACDUTRA. 

The Veteran was afforded a VA examination in December 2010.  The examiner opined that the Veteran's low back condition was less likely than not the result of an in service condition or event.  The examiner reported as follows:  "Although the Veteran has complained of a low back injury while he was in service in 1986 and 1994 from trauma of slipping and falling on his lumbar spine, he did continue to carry on his duty without any long periods of sick leave or disability.  He does complain now of severe low back pain many years later with obvious progressive degenerative changes on his last lumbar spine MRI of November 2009.  Having said this I can find no documented evidence of continuous and consistent pain of his lumbar spine through his service years or post service years."  

In June 2016, the Veteran submitted a letter from a VA medical provider opining that the Veteran's current back condition is at least as likely as not related to his in-service injury.  The examiner reasoned that the Veteran was treated for low back pain after both reported in-service injuries.  The Veteran also had lower spine x-rays which indicated spurs, facet arthroplasty and degenerative joint disease with spondylitic changes.  The medical provider further reported as follows:  "[T]he Veteran has had multiple chronic complaints over the years and was originally seen by this provider in May 1997 until present.  [The Veteran] has been seen by orthopedics, pain specialists, private doctors and has received physical therapy, acupuncture, and epidural steroid injections for such."  

When reviewing conflicting medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board has carefully considered this information, and ultimately finds that the June 2016 opinion is afforded more probative weight compared to the December 2010 VA opinion.  The VA examiner's opinion is entitled to less probative weight because it appears to be based on an inaccurate factual premise-specifically, that the Veteran has not had continuity of symptoms since service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (providing that a medical opinion based on an inaccurate factual premise is not probative).  Contrary to the December 2010 VA opinion, the June 2016 medical examiner indicated that the Veteran has been followed for back problems since 1997.  The Veteran has also indicated that since his two falls in service he has had consistent back pain.  See May 2001 Statement in Support of Claim; October 1998 VA Examination Report; December 2010 VA Examination Report.  The Veteran is competent to testify to facts or circumstances that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  The Board finds no basis in the record to find the Veteran not credible.  Thus, a continuity of symptoms since service is credibly shown by the medical and lay evidence of record.  Consequently, all three elements required for service connection have been met.  Accordingly, the Board concludes that service connection for a back condition is warranted. 



ORDER

The appeal to reopen a claim of entitlement to service connection for degenerative disc disease of the lumbar spine and spinal stenosis (previously claimed as an unspecified back condition) is granted. 

Entitlement to service connection for degenerative disc disease of the lumbar spine and spinal stenosis (previously claimed as an unspecified back condition) is granted. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


